DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “at a second location, a width of slit structure decreases from a top surface of the slit structure to the middle portion of the slit structure” (as recited in claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is not clear because it recites, in lines 1-6, the limitation “wherein along a lateral direction perpendicular to another lateral direction along which the slit structure extends, at a first location, a width of the slit structure increases from a top surface of the slit structure to at least a middle portion of the slit structure; and at a second location, a width of slit structure decreases from a top surface of the slit structure to the middle portion of the slit structure” (emphasis added).
Does Applicant mean that “...at a second location (at a middle portion location of the slit structure), the width of slit structure decreases from the middle portion of the slit structure to the top surface of the slit structure”? and these features are shown in Fig. 1B of the present invention.  For the purpose of examination, the Examiner assumes the above limitation of decreases from a top surface of the slit structure to the middle portion of the slit structure” (as recited in lines 1-6) is:

“wherein along a lateral direction perpendicular to another lateral direction along which the slit structure extends, at a first location, a width of the slit structure increases from a top surface of the slit structure to at least a middle portion of the slit structure; and at a second location, the width of slit structure decreases from the middle portion of the slit structure to the top surface of the slit structure” (emphasis added).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHOI (U.S 2018/0366483).
As to claim 1, CHOI discloses in Figs. 8B-10 a three-dimensional (3D) memory device, comprising:

As to claim 2, as applied to claim 1 above, CHOI discloses in Figs. 8B-10 all claimed limitations inluding the limitation wherein the insulating structure (“lateral wall insulating layer” 195) is in contact with the plurality of protruding portions (see protruding portions of “insulating layers” 181 inside “slit” SI, Figs. 8C-9B) and the plurality of recessed portions (see recessed portions between the protruding portions of “insulating layers” 181 inside “slit” SI, Figs. 8C-9B) (see Fig. 10). 

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the above 112 rejection and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter:
A method for forming a three-dimensional (3D) memory device, comprising the steps of: removing, using the support structure as an etch mask, portions of the stack structure exposed by 
A method for forming a three-dimensional (3D) memory device, comprising the steps of: removing, using the support structure as an etch mask, portions of the stack structure to form a plurality of first openings in the stack structure between adjacent block portions and at least one stack portion covered by the at least one connection portion, the at least one stack portion each being in contact with adjacent block portions and adjacent first openings; removing the at least one stack portion to form an initial slit structure between the adjacent block portions, forming interleaved a plurality of conductor layers and a plurality of insulating layers in each of the plurality of block-masking portions, the at least one connection portion being over the initial slit structure and in contact with the adjacent block-masking portions; and forming a plurality of recessed portions on the plurality of conductor layers along a sidewall of the initial slit structure, forming a slit structure and a plurality of protruding portions on the plurality of insulating layers; and forming a source structure in the slit structure, the source structure being in contact with the substrate and the plurality of conductor layers and insulating layers, in combination with other .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lee et al. (U.S 2015/0318301).
	
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        March 25, 2021